                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO . 5 :20-cr-00231-M


UNITED STATES OF AMERICA,                          )
                                                   )
      Plaintiff,                                   )
                                                   )
               V.                                  )              ORDER
                                                   )
DOLORES MABY ARLETH CARRILLO,                      )
                                                   )
     Defendant                                     )




       Before the Court is the Defendant' s Motion to Seal [DE 39]. Pursuant to Local Criminal

Rule 55.2 and for good cause shown, the motion is GRANTED as follows. The Clerk of the Court

shall maintain under seal the document at DE 38 until further order of this Court. Copies of the

sealed document may be provided to counsel for the parties at their requests.

                                ;r--
       so ORDERED this -2:_l_ day of January, 2021.


                                            ~ /C !r1.,__,,.,_, T
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




           Case 5:20-cr-00231-M Document 41 Filed 01/21/21 Page 1 of 1
